HARRIS,
Judge, concurring specially:
While I agree with the majority’s affir-mance in this cause, it is not because I find no error. I concur only because the evidence of his guilt of resisting an officer with violence was so overwhelming that the error committed was harmless. It was error not to permit cross-examination of the arresting officer concerning whether he intended to file a civil action against Kouracos based on his injuries sustained during the arrest because such testimony is admissible to show possible bias on the part of a witness. Nevertheless, such error is subject to the harmless error rule. See Bessman v. State, 259 So.2d 776 (Fla. 3d DCA 1972).